Citation Nr: 1820374	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-22 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent prior to December 30, 2011 and in excess of 30 percent thereafter excluded periods of temporary total ratings for degenerative joint disease with impingement syndrome and rotator cuff tear of the right shoulder,

2. Entitlement to a rating in excess of 10 percent prior to December 30, 2011, and in excess of 20 percent for degenerative joint disease with impingement syndrome and bursitis of the left shoulder.

3. Entitlement to a rating in excess of 10 percent for binasal pinguecula.

4. Entitlement to a compensable rating for hypertension.

5. Entitlement to a compensable rating for left eye diplopia.

6. Entitlement to service connection for a right hip disability secondary to a low back disability.

7. Entitlement to service connection for a left hip disability secondary to a low back disability.

8. Entitlement to service connection for right eye floaters secondary to eye disabilities.

9. Entitlement to service connection for headaches secondary to eye disabilities.

10. Entitlement to service connection for a psychiatric disability. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction over the claims currently rests with the RO in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a muscle group injury of the shoulders has been raised by the record in February 2018 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017).

The issue of entitlement to a compensable rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to December 30, 2011, the Veteran's right shoulder disability was not manifested by limitation of motion of the arm midway between the side and shoulder level, with no impairments of the humerus, ankylosis, or dislocations.

2. As of December 30, 2011, the Veteran's right shoulder disability has not been manifested by limitation of motion of the arm to 25 degrees from the side, with no impairments of the humerus, ankylosis, or dislocations.

3. Prior to December 30, 2011, the Veteran's left shoulder disability was not manifested by limitation of motion of the arm to shoulder level, with no impairments of the humerus, ankylosis, or dislocations.

4. As of December 30, 2011, the Veteran's left shoulder disability has not been manifest by limitation of motion of the arm to 25 degrees from the side, with no impairments of the humerus, ankylosis, or dislocations.

5. The Veteran's service connected bilateral pinguecula is not manifested by disfigurement or loss of visual acuity.

6. To the extent that the Veteran has experienced diplopia during the period on appeal, diplopia has been occasional.

7. A right hip disability was not manifested in service, and the Veteran's right hip disability has not been shown to be the result of or aggravated by the service-connected low back disability. 

8. A left hip disability was not manifested in service, and the Veteran's left hip disability has not been shown to be the result of or aggravated by the service-connected low back disability.

9. A right eye floater disability was not manifested in service, and the Veteran's right eye floaters have not been shown to be the result of or aggravated by the service-connected binasal pinguecula.

10. A migraine headache disability was not manifested in service, and the Veteran's migraine headaches have not been shown to be the result of or aggravated by the service-connected binasal pinguecula.

11. The Veteran does not have a diagnosed psychiatric disability. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of  20 percent prior to December 30, 2011, and in excess of 30 percent thereafter for the right shoulder disability have not been met. 38 U.S.C. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2017).

2. The criteria for a rating in excess of 10 percent prior to December 30, 2011, and in excess of 20 percent thereafter for the left shoulder disability have not been met. 38 U.S.C. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2017).

3. The criteria for a rating in excess of 10 percent for bilateral pinguecula have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.118, Diagnostic Code 6034-6018 (2017).

4. The criteria for a compensable evaluation for diplopia have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.79, Diagnostic Code 6090 (2017).

5. The criteria for service connection, to include on a secondary basis, for a right hip disability have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

6. The criteria for service connection, to include on a secondary basis, for a left hip disability have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

7. The criteria for service connection, to include on a secondary basis, for floaters of the right eye have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

8. The criteria for service connection, to include on a secondary basis, for migraine headaches have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

9. The criteria for service connection for a psychiatric disability have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C. § 5103 (a) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In this case, the Veteran has been provided with 38 U.S.C.A. § 5103(a)-compliant notice. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to the claims decided herein. The examinations adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment of earning capacity. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2017). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017). 

 The Veteran's entire history is to be considered when assigning disability ratings. 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45 (2017). 

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2017). Use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

Increased Ratings- Right and Left Shoulders

The Veteran's right shoulder disability is currently rated 30 percent under Diagnostic Code 5201 (2017), excluding periods of temporary total ratings. T the Veteran's left shoulder disability is currently rated 20 percent under Diagnostic Code 5019-5201 (2017). The Veteran's dominate appendage is shown by the record to be his right arm. 38 C.F.R. § 4.69 (2017). Therefore, the service-connected right shoulder is of the major appendage and the left shoulder is of the minor appendage , and the disabilities will be rated using the criteria for rating disabilities of the major and minor shoulder. 

The Veteran's shoulder disabilities may be variously rated under the provisions of Diagnostic Codes 5003, 5010, 5200, 5201, 5202, or 5203. 38 C.F.R. § 4.71a, (2017). The Board will review all available Diagnostic Codes that pertain to the Veteran's disability. 

Under Diagnostic Code 5200, for the major appendage, a 30 percent rating is warranted for favorable ankylosis of the major scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head. A 40 percent rating is warranted for favorable ankylosis which is intermediate between favorable and unfavorable. A 50 percent rating requires ankylosis of the major scapulohumeral articulation with abduction limited to 25 degrees from the side. 38 C.F.R. § 4.71a (2017). Under Diagnostic Code 5200 for the minor appendage, a 20 percent rating is warranted for favorable ankylosis of the minor scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head. A 30 percent rating is warranted for favorable ankylosis which is intermediate between favorable and unfavorable. A 40 percent rating requires ankylosis of the minor scapulohumeral articulation with abduction limited to 25 degrees from the side. 38 C.F.R. § 4.71a (2017). 

Under Diagnostic Code 5201, a 20 percent rating is assigned for limitation of major arm motion to at shoulder level. A 30 percent rating requires limitation of major arm motion to midway between the side and shoulder level. A 40 percent rating requires limitation of motion of the major arm to 25 degrees from the side. 38 C.F.R. § 4.71a (2017). Under Diagnostic Code 5201, a 20 percent rating is assigned for limitation of minor arm motion to mid-way between the side and shoulder level. A 30 percent rating requires that minor arm motion be limited to 25 degrees from the side. 38 C.F.R. § 4.71a (2017).

Under Diagnostic Code 5202, for the major appendage, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, and a 30 percent rating is warranted for marked deformity of the major upper extremity. A 20 percent rating is also warranted for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level. A 30 percent rating is warranted with frequent episodes of recurrent dislocation of the major upper extremity with guarding of all arm movements. A 50 percent rating requires fibrous union of the major humerus. A 60 percent rating requires nonunion (a false, flail joint) of the major humerus. A 80 percent rating requires loss of the head of the major humerus (flail shoulder). 38 C.F.R. § 4.71a (2017). 

Under Diagnostic Code 5202, for the minor appendage, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements. A 40 percent rating requires fibrous union of the minor humerus. A 50 percent rating requires nonunion (a false, flail joint) of the minor humerus. A 70 percent rating requires loss of the head of the minor humerus (flail shoulder). 38 C.F.R. § 4.71a (2017). 

Under Diagnostic Code 5203, malunion of a clavicle or scapula, or nonunion without loose movement, warrants a 10 percent rating. A 20 percent rating requires nonunion with loose movement or dislocation. Those disabilities may also be rated on the basis of impairment of function of the contiguous joint. The 20 percent rating is the maximum rating available under Diagnostic Code 5203. 38 C.F.R. § 4.71a (2017). 

Standard ranges of shoulder flexion and abduction are from 0 to 180 degrees each, and external and internal rotation are from 0 to 90 degrees each. 38 C.F.R. § 4.71, Plate I (2017). In determining whether the appellant has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction. Mariano v. Principi, 17 Vet. App. 305 (2003).

Actually painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for that joint. 38 C.F.R. § 4.59 (2017). Arthritis is rated based on limitation of motion under the appropriate diagnostic code of the joint involved, with a 10 percent rating assigned for limited motion of a major joint or group of minor joints that is noncompensable, but where there is X-ray evidence of arthritis. Ratings based on arthritis cannot be combined with ratings based on limitation of motion of the same joint. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017). 

A November 2007 VA examination report shows that the Veteran reported bilateral shoulder pain for years and was diagnosed with bilateral shoulder bursitis. The Veteran reported that two months prior he hurt his shoulder lifting his arm. Regarding joint symptoms, the examiner noted that no deformity, giving way or instability was noted. Pain of both shoulders was noted. Stiffness; weakness, episodes of dislocation or subluxation, and locking episodes were not reported. The examiner noted that flare ups were severe and occurred daily. During flare-ups, the Veteran reported it was difficulty lying on his side due to shoulder pain. Range of motion of the right shoulder showed flexion to 50 degrees with pain against gravity, and passive range of motion to 90 degrees with pain noted at 50 degrees, with no loss of motion noted after repetitive use testing. Right shoulder abduction was noted to 50 degrees with pain noted at 50 degrees against gravity, and passive range of motion to 70 degrees, with no loss of motion noted after repetitive use testing. Right shoulder external range of motion was noted to 30 degrees and internal rotation to 30 degrees. Range of motion of the left shoulder showed flexion to 180 degrees with pain against gravity, and passive range of motion to 180 degrees with pain noted at 180 degrees, with no loss of motion noted after repetitive use testing. Left shoulder abduction was noted to 160 degrees with pain noted at 160 degrees against gravity, and passive range of motion to 160 degrees, with no loss of motion noted after repetitive use testing. Left shoulder external rotation was noted to 90 degrees and internal rotation noted to 70 degrees. No recurrent shoulder dislocations were noted. 

The examiner's summary of the joint conditions were for the right shoulder noted as bursitis, crepitus, tenderness, painful movement, and guarding of movement. The left shoulder condition was positive for bursitis and tenderness. Special testing of the right shoulder was positive for empty-can test, apprehension test, and impingement test. Left shoulder was positive for the impingement test. Impressions from x-rays showed that the right shoulder was normal, rotator cuff with finds worrisome for a small complete tear at the rotator interval in addition to partial intra-tendinous tear near insertion point. The examiner reported that muscle strength testing of the deltoid, supraspinatus, and infraspinatus of the right shoulder was 4 out of 5. Left shoulder muscle strength testing was normal. The examiner noted that the Veteran was employed fulltime as a veterans' counselor. Impacts on his employment were noted as decreased manual dexterity, difficulty reaching, decreased strength, and upper extremity pain. Other effects of daily activities were noted as preventing shopping, exercise, and sports. Severe effects were noted for chores, and mild effects on recreation, traveling, feeding, dressing, toileting, and grooming. 

A December 2011 VA examination report shows that the Veteran was diagnosed with right and left shoulder disabilities noted as right small rotator cuff tear, right and left shoulder impingement syndrome, and left shoulder bursitis. The Veteran reported pain with sleeping on his right side. Flare ups were described by the Veteran as acute, with a duration of 1 to 2 weeks. Right shoulder range of motion was flexion to 45 degrees with pain noted at 10 degrees, and abduction to 55 degrees with pain noted at 10 degrees. Left shoulder range of motion was noted as flexion to 90 degrees with pain noted at 10 degrees, and abduction to 90 degrees with pain noted at 10 degrees. Repetitive use testing showed right shoulder flexion to 45 degrees and abduction to 55 degrees. Left shoulder repetitive use testing showed flexion to 90 degrees and abduction to 90 degrees. No additional limitation of range of motion was shown after repetitive use testing. Functional impairment was noted as less movement than normal and pain on movement. Localized tenderness of the shoulder joints were noted. No guarding was noted. Muscle strength testing was shown to be 5/5 for both shoulders. Ankylosis was not shown. Rotator cuff examination was negative bilaterally. No history of clicking or catching of the shoulders were noted. Crank apprehension and relocation test was noted as negative. No AC joint condition or other impairment of the clavicle or scapula was noted. The examiner noted that the shoulder conditions impacted his ability to work in that he had difficulty with doing data entry using computers.

A May 2015 VA examination report shows that the Veteran was diagnosed with a bilateral shoulder impingement syndrome, bilateral glenohumeral joint osteoarthritis, and right shoulder rotator cuff tear. The Veteran reported severe right shoulder pain which made everyday life very difficult. He reported that he was unable to raise his arm a small amount due to pain. The Veteran also reported excessive fatigue and pain when using a computer keyboard. The Veteran reported that when eating he would need to lower his head and mouth to the utensil since he could not raise arm to his mouth. He reported that he was unable to cleanse himself after bowel movements and must use videt or a shower. He also reported that he could not shave, wash hair, or do any other activities, and must leave his arms folded on his lap to minimize his shoulder pain. It was noted that the Veteran was going to have shoulder surgery in June 2015. The Veteran was noted to be right hand dominate. 

Right shoulder range of motion was noted flexion to 50 degrees; abduction to 40 degrees; external rotation to 30 degrees; and internal rotation to 80 degrees with pain noted in all planes of motion. The examiner noted that range of motion itself contributed to functional loss as he was not able to do basic activities of daily living with his right hand. During the exam, motion was noted be painful with facial grimaces. Pain was noted to cause functional loss. Pain on weight bearing was not noted. Localized tenderness of the right AC joint was noted. Crepitus was shown. Range of motion of the left shoulder showed flexion to 85 degrees; abduction to 65 degrees; external rotation to 50 degrees; and internal rotation to 80 degrees with pain noted during all planes of motion. The examiner noted that range of motion limitations and pain did not result in functional loss. Pain on weight bearing was not noted. Tenderness over the left AC joint and greater tuberosity was noted. Crepitus was noted. The examiner noted that the Veteran was unable to perform repetitive use testing due to pain inhibition. The examiner noted that the examination of the shoulder was not conducted immediately after repetitive use over time but that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time. The examiner stated that an opinion as to functional limitation due to pain, weakness, fatigability, or incoordination could not be provided without mere speculation. The examiner did note that pain could significantly limit functional ability during flare-ups or repetitive joint use but stated that an opinion as to limitations during flare ups could not be provided without speculation as the exam did not take place during a flare up. 

Muscle strength testing for the right shoulder was 3 out of 5 for forward flexion and 2out of 5 for abduction. Left shoulder muscle strength was noted as 4 out of 5 for forward flexion and abduction. Muscle atrophy of the right supraspinatus and infraspinatus were noted. No ankylosis was noted. Evaluation of the rotator cuff for the right shoulder showed a positive Hawkins' Impingement test, empty can test could not be performed, positive external rotation/infraspinatus strength test, and the lift-off subscapularis test could not be performed. Evaluation of rotator cuff of the left shoulder showed a positive Hawkins' Impingement test, positive empty-can test, positive external rotation; infraspinatus strength test, and the lift off subscapularis test could not be performed. No shoulder instability was noted. Clavicle, scapula, and AC joint or sternoclavicular joint conditions were not suspected. Flail shoulder, false flail, or fibrous union of the humerus were not noted. Malunion of the humerus with moderate or marked deformity was not noted. The examiner reported that the Veteran's bilateral shoulder disability did not cause impairment such that no effective function remained other than that which would be equally served by amputation with prosthesis. Functional impact of the bilateral shoulder condition would affect the Veteran's work. The examiner noted that the Veteran would need to work at a semi-sedentary or sedentary job and not have to lift objects weighting 10 or more pounds above shoulder height repetitively or sustain his arms about his shoulder height for periods greater than 30 seconds. 

A May 2017 VA examination report shows that the Veteran reported constant bilateral shoulder pain with right worse than left and flare-ups during overhead activities. The Veteran was right hand dominate. Functional loss was described by the Veteran as impairments with overhead activities and driving. Right shoulder range of motion was noted as flexion to 80 degrees; abduction to 60 degrees; external rotation to 45 degrees; and internal rotation to 80 degrees with pain noted in all planes of motion. The examiner noted that range of motion itself contributed to functional loss of impairment with driving or activities of daily living. Pain was noted on the examination that caused functional loss. Pain on weight bearing was not noted. Localized tenderness of the right AC joint was noted. No crepitus was shown. Range of motion of the left shoulder showed flexion to 115 degrees; abduction to 90 degrees; external rotation to 55 degrees; and internal rotation to 90 degrees with pain noted during all planes of motion. The examiner noted that range of motion limitations and pain did not result in functional loss. Pain on weight bearing was not noted. Crepitus and tenderness over the left AC joint was noted. The examiner noted that the Veteran was unable to perform repetitive use testing due to pain inhibition. The examiner noted that the examination of the shoulder was not conducted immediately after repetitive use over time. Additionally, it was reported that an opinion as to functional limitation due to pain, weakness, fatigability, or incoordination could not be provided without mere speculation. The examiner did note that pain could significantly limit functional ability during flare ups or repetitive joint use. An opinion as to limitations during flare ups could not be provided without speculation as the examiner reported that the exam did not take place during a flare-up. 

Muscle strength testing for both shoulders were noted as 4 out of 5 for forward flexion and abduction. Muscle atrophy was noted for the right upper extremity as a flattening of the right supraspinatus and infraspinatus. No ankylosis was noted. Evaluation of the rotator cuff for the right shoulder showed a positive Hawkins' Impingement test, negative empty can test, positive external rotation/infraspinatus strength test, and a positive lift-off subscapularis test. Evaluation of rotator cuff of the left shoulder showed a positive Hawkins' Impingement test, positive empty-can test, positive external rotation; infraspinatus strength test, and negative lift off subscapularis test. No shoulder instability was noted. Clavicle, scapula, and AC joint or sternoclavicular joint conditions were not suspected. Flail shoulder, false flail, or fibrous union of the humerus were not noted. Malunion of the humerus with moderate or marked deformity was not noted. The examiner reported that the Veteran's bilateral shoulder disability did not cause impairment such that no effective function remained other than that which would be equally served by amputation with prosthesis. Functional impact of the bilateral shoulder condition would affect the Veteran's work. The examiner noted that the Veteran would need to work at a semi-sedentary or sedentary job and not have to lift objects weight in 10 or more pounds above shoulder height and not left arms to shoulder height repetitively. 

Upon review of the record, the Board finds, first, that the Veteran's right shoulder disability does not warrant a rating in excess of 20 percent prior to December 30, 2011. In that connection, the Board notes that to qualify for the higher rating of 30 percent under Diagnostic Code 5201, limitation of motion of the major arm would need to be limited between the side and shoulder level. The evidence does not show such limitation. The Board notes that during the November 2007 VA examination, the Veteran was able to achieve right shoulder abduction of 50 degrees, which is more than midway between the side and shoulder. Even considering his complaints of pain and related functional loss, which was quantified by examiners, his range of motion of the right shoulder was in excess of midway between the side and shoulder. Therefore, a rating in excess of 20 percent prior to December 30, 2011 is not warranted for the right shoulder disability. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

With regard to whether the Veteran's left shoulder disability warrants a rating in excess of 10 percent under Diagnostic Code 5201, prior to December 30, 2011, the Board notes that to qualify for the higher rating of 20 percent, limitation of motion of the minor arm would need to be limited to shoulder level. The evidence does not show such limitation. The Board notes that during the November 2007 VA examination, the Veteran was able to achieve left shoulder flexion of 180 degrees and abduction of 160 degrees which is more shoulder level. Even considering his complaints of pain and related functional loss, which was quantified by examiners, his range of motion was in excess of shoulder level. Therefore, a rating in excess of 10 percent prior to December 30, 2011 is not warranted for the left shoulder disability. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board next turns to consideration of whether a rating in excess of 30 percent is warranted under Diagnostic Code 5201 as of December 30, 2011 for the right shoulder disability. In finding that no higher rating is warranted, the Board notes that to qualify for a the next higher rating of 40 percent, limitation of motion of the major arm would need to be limited to 25 degrees from the side. The evidence does not show such a limitation. The Veteran was consistently shown to have no worse than right shoulder flexion of 45 degrees and right shoulder abduction degrees of 40 degrees. Even considering his complaints of pain and related functional loss, which was quantified by examiners, his range of motion was well in excess of the limitation to 25 degrees from the side. Therefore, a rating in excess of 30 percent is not warranted for the right shoulder disability from December 30, 2011. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board considered the Veteran's reports of pain and functional loss of his right shoulder. However, as discussed, the examinations of record took into account his complaints of pain when measuring and assessing his range of motion. The fact that he may have had pain in all range of motion testing does not yield a higher result. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (discounting the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results"). In short, there is no basis for a rating in excess of 30 percent for the Veteran's right shoulder disability from December 30, 2011.

The Board additionally considered whether the Veteran could receive a higher rating for his right shoulder disability under alternative Diagnostic Codes. A rating under Diagnostic Code 5200 requires ankylosis of the scapulohumeral articulation. For the entire appeal period, there is no evidence that the Veteran suffered from ankylosis or that the scapula and humerus moved as one piece. Therefore, the Veteran is not entitled to a rating under Diagnostic Code 5200. A rating under Diagnostic Code 5202 requires a malunion or other impairment of the humerus. For the entire appeal period, there is no evidence of nonunion or fibrous union of the humerus or loss of the head of the humerus, therefore, there is no basis for assigning a higher rating under that code. Finally, a rating under Diagnostic Code 5203 cannot exceed 20 percent. Further, the Veteran does not suffer from dislocation or nonunion of the clavicle or scapula, as required by Diagnostic Code 5203; therefore, a higher rating under Diagnostic Code 5203 is not available to the Veteran.

With regard to whether the Veteran's left shoulder disability warrants a rating in excess of 20 percent under Diagnostic Code 5201 as of December 30, 2011, the Board notes that to qualify for a the next higher rating of 30 percent, limitation of motion of the minor arm would need to be limited to 25 degrees from the side. The evidence does not show such a limitation. The Veteran was consistently shown to have no worse than left shoulder flexion of 85 degrees and left shoulder abduction of 65 degrees. Even considering his complaints of pain and related functional loss, which was quantified by examiners, his range of motion was well in excess of the limitation to 25 degrees from the side. Therefore, a rating in excess of 20 percent is not warranted for the left shoulder disability from December 30, 2011. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board considered the Veteran's reports of left shoulder pain and functional loss. However, as discussed, the examinations of record took into account his complaints of pain when measuring and assessing his range of motion. The fact that he may have had pain in all ranges of motion does not yield a higher result. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (discounting the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results"). In short, there is no basis for a rating in excess of 20 percent for the Veteran's left shoulder disability from December 30, 2011. 

The Board additionally considered whether the Veteran could receive a higher rating under alternative Diagnostic Codes. A rating under Diagnostic Code 5200 requires ankylosis of the scapulohumeral articulation. For the entire appeal period, there is no evidence that the Veteran suffered from ankylosis or that the scapula and humerus moved as one piece. Therefore, the Veteran is not entitled to a rating under Diagnostic Code 5200. A rating under Diagnostic Code 5202 requires a malunion or other impairment of the humerus. For the entire appeal period, there is no evidence of nonunion or fibrous union of the humerus or loss of the head of the humerus, therefore, there is no basis for assigning a higher rating under that code. A rating under Diagnostic Code 5203 cannot exceed a 20 percent rating. Further, the Veteran does not suffer from dislocation or nonunion of the clavicle or scapula, as required by Diagnostic Code 5203; therefore, a higher rating under Diagnostic Code 5203 is not available to the Veteran. 

With regards to the Veteran's representative's assertions that extraschedular ratings are warranted for the bilateral shoulder condition, the primary symptoms of the Veteran's service-connected right and left shoulder disabilities are flare-ups due to impingement, less movement than normal, and painful movement. The Veteran's right and left shoulder disabilities are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201. The Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's right and left shoulder disabilities. Consequently, the Board finds that referral for extraschedular consideration is not required. The schedular rating criteria also provide for higher ratings for more severe symptomatology for both service-connected conditions, which, as described above, are not shown. Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations. 38 C.F.R. § 3.321 (b)(1) (2017); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Increased Rating- Binasal Pinguecula

The Veteran's service-connected binasal pinguecula is currently rated as 10 percent disabling under Diagnostic Code 6034-6018 (2017). Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen. Regulations provide that, when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical location and symptomatology are closely analogous. 38 C.F.R. § 4.20.

The RO has rated the binasal pinguecula as a pterygium which can be evaluated based on loss of vision. 38 C.F.R. § 4.79, Diagnostic Code 6034 (2017). The provisions of 38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066, pertain to impairment of central visual acuity. Visual acuity is rated based upon the best corrected distance vision, even if a central scotoma is present. However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, evaluate the visual acuity of the poorer eye using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity. 38 C.F.R. § 4.76 (b) (2017).

The binasal pinguecula can also be rated as a benign growth of the conjunctiva, and may also be rated as disfigurement under 38 C.F.R. § 4.118, Diagnostic Code 7800. Here, the Board notes that the VA treatment records and VA examination reports, and the Veteran's own statements show no indication of disfigurement of the head, face, or neck during anytime during the course of the appeal. Therefore, an evaluation under Diagnostic Code 7800 is not warranted. 38 C.F.R. § 4.14 (2017).

Additionally, the binasal pinguecula can also be rated as conjunctivitis under 38 C.F.R. § 4.79, Diagnostic Code 6018 (2017). Under Diagnostic Code 6018, conjunctivitis, if healed, is rated on the basis of residuals; and, if there are no residuals, a noncompensable evaluation is assigned. A maximum 10 percent rating is warranted if there is evidence of active conjunctivitis with objective symptoms. 38 C.F.R. § 4.84a (2017).

A March 2011 VA examination report shows that the Veteran reported bilateral sunlight discomfort, occasional red eyes, and itching since 10 years ago. No ocular pain was reported. Examination of the eye conjunctiva showed a very small nasal pinguecula less than 1 millimeter in size. The examiner's diagnosis was of very small bilateral nasal pinguecula, asymptomatic. While the Veteran did have some loss of vision, the examiner noted this was due to a refractive error. His sunlight discomfort, occasional red eyes, and itching were caused by allergic conjunctivitis and mild dry eyes. The examiner reported that symptoms and diagnosis mentioned above were not caused or the result of the very small bilateral nasal pinguecula. 

A September 2015 VA examination report shows that the Veteran was diagnosed with bilateral pinguecula. The Veteran reported no complaints concerning the pinguecula. 

A February 2017 VA examination report shows that the Veteran had normal slit lamp and external eye. The conjunctiva/xcerla were normal. No other eye conditions, pertinent physical findings, complications, conditions, signs or symptoms related to the condition were noted. 

After a review of the evidence of record, the Board finds that the evidence of record does not support a rating in excess of 10 percent for the Veteran's binasal pinguecula. The Board notes that for the Veteran's symptoms of binasal pinguecula to warrant a rating in excess of 10 percent, the condition would need to be shown to cause disfigurement or loss of visual acuity. Here, the Board finds that neither is shown. With regards to disfigurement VA examination reports of record showed only very small binasal pinguecula less than 1 millimeters in size, and the most recent VA examination in February 2017 showed normal conjunctiva. Further, as noted above, the Veteran has not contended, and records do not otherwise indicate, the presence of any scarring or disfigurement of the head, face, or neck due to binasal pinguecula. With regards to the Veteran's visual acuity, the Board notes that during this period the Veteran's corrected vision was noted to be at the worst 20/40 for both eyes, which does not warrant a compensable rating based on vision loss. Therefore, the Board finds that the evidence shows that a rating in excess of 10 percent for binasal pinguecula is not warranted. 

Increased Rating-Left Eye Diplopia

The Veteran's service-connected left eye diplopia is rated under Diagnostic Code 6090 for diplopia (double vision). The Veteran is in disagreement with the initial noncompensable rating. 

Under 38 C.F.R. § 4.85, Diagnostic Code 6090 (2017) rates diplopia based on the degree of diplopia and the equivalent visual acuity. Diplopia is measured using a Goldmann perimeter chart that identifies the four major quadrants (upward, downward, left and right lateral), and the central field (20 degrees or less). 38 C.F.R. § 4.78 (a) (2017). When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia is based on the quadrant and degree range that provide the highest evaluation. 38 C.F.R. § 4.78 (b)(2) (2017). When diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity is taken one step worse, but no worse than 5/200. 38 C.F.R. § 4.78  (b)(3) (2017).

An evaluation for diplopia will be assigned only to one eye. 38 C.F.R. § 4.78 (b)(1) (2017). When diplopia is present, and there is also ratable impairment of visual acuity or field of vision of both eyes, a level of corrected visual acuity for the poorer eye based upon the evaluation for diplopia is to be assigned, and the corrected visual acuity for the better eye will be used to determine the percentage evaluation for visual impairment under Diagnostic Codes 6065 through 6066. 38 C.F.R. § 4.78 (b) (2017).

However, a Note to 38 C.F.R. § 4.85, Diagnostic Code 6090 (2017) also specifically states that diplopia which is occasional or that is correctable with spectacles is evaluated as 0 percent disabling. 

A February 2017 VA examination report diagnosed the Veteran with intermittent diplopia. Visual acuity for uncorrected distance was noted as 20/200 for both eyes. Uncorrected near was noted as 20/40 for both eyes. Corrected distance for distance and near was noted as 20/40 or better. The pupils were noted as round and reactive to light. Diplopia was noted with results from the Goldman perimeter chart as 31 to 40 degrees with the frequency noted as occasional. No incapacitating episodes during the last 12 months were noted. The examiner determined that there was no functional impact on the Veteran's ability to work due to the eye condition. 

After a review of the evidence of record, the Board finds that a compensable rating for left eye diplopia is not warranted. Here, as noted in the February 2017 VA examination report, the Veteran's diplopia was no more than occasional, which according to Diagnostic Code 6090 is not compensable. Thus, a compensable rating for left eye diplopia is not warranted. 

Other potentially applicable diagnostic codes have been considered. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). The Veteran might also warrant a compensable rating based on visual acuity; however, after a careful review of the Veteran's claims file the Board finds that he does not warrant a compensable rating at any point during the pendency of the appeal. The Veteran's corrected distance and near vision in both eyes has consistently been reported as 20/40 or better. Such findings result in a noncompensable rating under the pertinent diagnostic criteria. 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079. Accordingly, a compensable initial rating for left eye diplopia based on impaired visual acuity is not warranted.

III. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2017). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted. That does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2017). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the requirements of service connection as detailed above, regulations also provide that service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. Further, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).

Right and Left Hip Conditions Secondary to Low Back Disability

The Veteran asserts that his right and left hip disabilities are secondary to his service connected low back disability. 

A review of the Veteran's service treatment records shows that he reported hip pain on numerous occasions in 1985. 

A February 1986 VA examination report showed no diagnosis of a bilateral hip condition. 

A June 2015 VA examination report shows the Veteran was diagnosed with a bilateral hip condition. After a review of the Veteran's claims file, the examiner opined that the left hip condition was not as likely as not related to active service. The examiner noted that the Veteran reported left hip pain during service in 1985, but service treatment records in 1985 showed normal x-rays for the left hip. An 1985 orthopedic report showed that the Veteran was diagnosed with left L5-S1 herniated nucleus pulposus with left sciatic neuritis. The examiner noted that this meant the left hip pain reported by the Veteran during service was from the lumbar area and not from the hip joint. The examiner also noted that the private and VA treatment records were silent for any hip condition for more than 10 years after separation from service. Additionally, no arthritis affecting the hips was diagnosed. 

An August 2015 VA examination addendum report shows that the Veteran was diagnosed with bilateral trochanteric pain syndrome and bilateral trochanteric bursitis. The examiner opined that the bilateral hip condition was less likely than not related to or aggravated by the service connected low back disability. The examiner noted that the hip and lumbar conditions were not related anatomically. Additionally, there was no evidence on evaluation of an antalgic gait pattern or pain on weight bearing to suggest weight shifting. The examiner also noted that there was no evidence that the Veteran reported any hip conditions after his lumbar spine surgery. The examiner reported that a review of the service treatment records, private medical records, and VA treatment records were silent for any hip conditions for at least 10 years since separation from service. 

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral hip disability, to include as secondary to a service connected low back disability.  

Regarding service connection on a direct basis, the Board notes that the Veteran first reported bilateral hip pain many years after separation for service. Additionally, while the Veteran's service treatment records shows that he reported left hip pain, no hip conditions were noted at separation from service or during a VA examination report conducted after separation from service. Moreover, VA examiners have noted that while the Veteran reported left hip pain, this pain has been attributed to a low back disability and not to the hips. There is no evidence of record to suggest that the Veteran's current bilateral hip disability began in, or is otherwise etiologically linked to, his time in service. Therefore, service connection on a direct basis or as a chronic condition manifesting after separation from service is not warranted. 

Regarding whether the Veteran's bilateral hip disability was caused or aggravated by service-connected low back disability, the Board also finds that a review of the record indicates that service connection on a secondary basis is not warranted.

In so finding, the Board gives significant probative value to the 2015 VA examination reports and nexus opinion of record. Here, the VA examiner reviewed the Veteran's claims file, including his statements of symptomatology, and conducted physical examination of the Veteran. Based on this thorough examination, the examiner opined that it was less likely than not that the Veteran's current bilateral hip disability was secondary to or aggravated by the service-connected low back disability. The Board notes, as discussed above, that this opinion is the only competent medical opinion of record to address the medical relationship, if any, between the Veteran's bilateral hip disability and service, to include secondary to service connected disabilities. The medical opinion provides a thorough, clear rationale based on an accurate and thorough discussion of the evidence of record. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). The basis for the negative opinions is consistent with the evidence of record. Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a bilateral hip disability. VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim are his own lay statements. In those statements, the Veteran contends that his bilateral hip disability was caused or aggravated by his service connected low back disability or is related to active service directly. However, the Board finds that the Veteran is a layperson, and there is no evidence of record to show that he has the specialized medical education, training, and experience necessary to provide a competent medical opinion as to the nature and etiology of the medical condition he asserts warrants service connection. Diagnosing an orthopedic disability such as the bilateral hip condition and providing an etiological opinion is medically complex in nature and not subject to be diagnosed or identified by a layperson. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran's statements regarding diagnosis and etiology are not competent. The Board finds that the competent and contemporaneous medical findings reported by the VA examiner outweigh the Veteran's statements regarding a bilateral hip disability.

The Board thus concludes that the preponderance of the evidence shows that the Veteran's right and left hip disabilities did not manifest during service, are not otherwise etiologically related to service, and were not caused or aggravated by his service connected low back disability. Therefore, the preponderance of the evidence is against the claim for service connection for a bilateral hip disability, and the claim must be denied. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Eye Floaters Secondary to Binasal Pinguecula

The Veteran asserts that the diagnosed right eye floaters were caused by service or developed secondary to binasal pinguecula. 

A February 1986 VA examination report shows that the Veteran reported congested eyes in 1984 during service, but no floaters were reported.

A November 2006 VA examination report shows that the Veteran was diagnosed with floaters affecting the right eye.

A September 2015 VA examination report shows that the Veteran was diagnosed with bilateral floaters. The Veteran reported that he experienced floaters and flashes of light affecting the right eye that onset one year prior. The examiner noted a previous diagnosis of bilateral floaters in September 2006. The examiner opined that the floaters had no relation to service connected binasal pinguecula and that floaters were part of the normal aging process of the eye due to shrinkage of the vitreous fibers. The examiner also remarked that floaters have no relation to external conditions such as pinguecula, therefore, the presence of floaters was not going to increase the severity of pinguecula. The examiner also noted that there were no diagnoses of floaters during active service. 

A February 2017 VA examination report diagnosed the Veteran with bilateral senile cataracts. The examiner opined that bilateral senile cataracts were likely age related due to a loss of transparency and aging of the crystalline lens with age. 

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for floaters, to include as secondary to a service connected binasal pinguecula disability.  

Regarding service connection on a direct basis, the Board notes that the Veteran was first diagnosed with floaters in 2006, which is many years after separation from service. Additionally, while the Veteran's service treatment records and a VA examination report conducted after separation from service showed no reports of floaters. Therefore, service connection on a direct basis is not warranted. 

Regarding whether the Veteran's floaters were caused or aggravated by service-connected binasal pinguecula, the Board also finds that a review of the record indicates that service connection on a secondary basis is not warranted.

In so finding, the Board gives significant probative value to the September 2015 VA examination report and nexus opinion of record. Here, the VA examiner reviewed the Veteran's claims file, including his statements of symptomatology, and conducted physical examination of the Veteran. Based on this thorough examination, the examiner opined that it was less likely than not that the Veteran's floaters were secondary to or aggravated by the service-connected pinguecula. Specifically, the examiner noted that floaters affect the internal aspect of the eye while the binasal pinguecula were on the exterior, and there was no relation between the two. The Board notes, as discussed above, that this opinion is the only competent medical opinion of record to address the medical relationship, if any, between the Veteran's floaters and service connected disabilities. The medical opinion provides a thorough, clear rationale based on an accurate and thorough discussion of the evidence of record. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). The basis for the negative opinions is consistent with the evidence of record. Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for floaters. VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim are his own lay statements. In those statements, the Veteran contends that his eye floaters were caused or aggravated by service connected binasal pinguecula or related to active service directly. However, the Board finds that the Veteran is a layperson, and there is no evidence of record to show that he has the specialized medical education, training, and experience necessary to provide a competent medical opinion as to the nature and etiology of the medical condition he asserts warrants service connection. Diagnosing a floater condition and providing an etiological opinion is medically complex in nature and not subject to be diagnosed or identified by a layperson. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran's statements regarding diagnosis and etiology are not competent. The Board finds that the competent and contemporaneous medical findings reported by the VA examiner outweigh the Veteran's statements regarding floaters.

The Board thus concludes that the preponderance of the evidence shows that the Veteran's floaters did not manifest during service, are not otherwise etiologically related to service, and were not caused or aggravated by service connected binasal pinguecula. Therefore, the preponderance of the evidence is against the claim for service connection for a floaters, and the claim must be denied. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches Secondary to Binasal Pinguecula

The Veteran asserts that his diagnosed migraine headaches are caused or aggravated by his service connected binasal pinguecula. 

A review of the Veteran's service treatment record shows no reports or treatments for headaches.

An April 2015 VA examination report shows that the Veteran was diagnosed with migraine headaches. The Veteran reported that the headaches onset during the past two years and were caused by stressful situations and exposure to the sun. After a review of the Veteran's claims file the examiner remarked that the Veteran's headaches were less likely as not related to his pinguecula. The examiner's rationale was that there was no anatomical or physiological connection between a pinguecula and the production of headaches. 

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for headaches, to include as secondary to a service connected binasal pinguecula disability.  

Regarding service connection on a direct basis, the Board notes that the Veteran was first diagnosed with migraine headaches is many years after separation for service, and the Veteran himself reported during the April 2015 VA examination that the condition onset only two years prior. Additionally, the Veteran's service treatment records and a VA examination report conducted after separation from service showed no reports of migraine headaches. Therefore, service connection on a direct basis is not warranted. 

Regarding whether the Veteran's migraine headaches are caused or aggravated by service-connected binasal pinguecula, the Board also finds that a review of the record indicates that service connection on a secondary basis is not warranted.

In so finding, the Board gives significant probative value to the April 2015 VA examination report and nexus opinion of record. Here, the VA examiner reviewed the Veteran's claims file, including statements of symptomatology, and conducted physical examination of the Veteran. Based on this thorough examination, the examiner opined that it was less likely than not that the Veteran's current migraine headaches were related to the binasal pinguecula. Specifically, the examiner found no anatomical or physiological connection between pinguecula and the production of headaches. The Board notes, as discussed above, that this opinion is the only competent medical opinion of record to address the medical relationship, if any, between the Veteran's migraine headaches and service, to include secondary to service connected disabilities. The medical opinion provides a thorough, clear rationale based on an accurate and thorough discussion of the evidence of record. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). The basis for the negative opinions is consistent with the evidence of record. Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for migraine headaches. VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim are his own lay statements. In those statements, the Veteran contends that his migraine headaches were caused or aggravated by service connected binasal pinguecula, or are related to active service directly. However, the Board finds that the Veteran is a layperson, and there is no evidence of record to show that he has the specialized medical education, training, and experience necessary to provide a competent medical opinion as to the nature and etiology of the medical condition he asserts warrants service connection. Diagnosing a migraine headache condition and providing an etiological opinion is medically complex in nature and not subject to be diagnosed or identified by a layperson. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran's statements regarding diagnosis and etiology are not competent. The Board finds that the competent and contemporaneous medical findings reported by the VA examiner outweigh the Veteran's statements regarding the etiology of migraine headaches.

The Board thus concludes that the preponderance of the evidence shows that the Veteran's migraine headaches did not manifest during service, are not otherwise etiologically related to service, and were not caused or aggravated by service connected binasal pinguecula. Therefore, the preponderance of the evidence is against the claim for service connection for migraine headaches, and the claim must be denied. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disability

The Veteran asserts that he has a psychiatric disability that is related to active service. The existence of a current disability is the cornerstone of a claim for VA disability compensation. In the absence of a showing of a current disability, service connection cannot be granted. Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A February 2017 VA examination report noted that the Veteran did not have a psychiatric disability diagnosis. The examiner noted that the Veteran claimed he had anxiety that was related to active service. The examiner noted a review of the claims file and a psychiatric examination of the Veteran, which showed that he did not have an Axis-I diagnosis according the DSM-5. 

The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a psychiatric disability. A review of the post-service medical records associated with the claims file consisting of VA treatment records and a VA examination are negative for findings or diagnosis of any psychiatric disability.

The Veteran has not presented, identified, or alluded to the existence of any post-service medical evidence of a diagnosis of or any treatment for any psychiatric disability. Thus, without competent medical evidence of record that demonstrates the presence of a psychiatric disability, the Board finds that service connection is not warranted.

The only evidence that supports the Veteran's claims are his statements. As questions of psychiatric diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection. Davidson v. Shinseki, 581 F.3d 131 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence). Therefore, the claim for entitlement to service connection for a psychiatric disability must be denied.

As the preponderance of the evidence is against the claim for service connection for a psychiatric disability, the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent prior to December 30, 2011, and in excess of 30 percent thereafter, for a right shoulder disability is denied

Entitlement to a rating in excess of 10 percent prior to December 30, 2011, and in excess of 20 percent thereafter, for a left shoulder disability is denied.

Entitlement to a rating in excess of 10 percent for binasal pinguecula is denied.

Entitlement to a compensable rating for left eye diplopia is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for right eye floaters is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a psychiatric disability is denied.


REMAND

The Veteran asserts that his service-connected hypertension warrants a compensable rating. The Veteran last underwent a VA examination for this disability in August 2015. A January 2017 VA treatment record shows that the Veteran's blood pressure reading was 169/106. As it has been more than two years since the Veteran has been provided with VA examination concerning hypertension and recent VA treatment records show a possible worsening of the disability for which he is seeking an increased rating, a remand is warranted to ensure that the record contains evidence of the current severity of the Veteran's service-connected hypertension. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Schedule the Veteran for an examination with an appropriate examiner to determine the current nature and severity of his hypertension. All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. The examiner must specifically acknowledge and consider the lay evidence of the Veteran regarding his symptoms. The examiner should include a detailed rationale for all reported findings. 

2. Then, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


